Citation Nr: 1120444	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 until his retirement in March 1975.  He died in October 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.  This case was previously before the Board in October 2009, at which time it was remanded for additional development of the record.  The case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  In particular, she has contended that his hepatitis C was incurred in service and caused his death.   

The Veteran's death certificate shows that he died in October 2004.  The immediate cause of death was listed as respiratory failure due to or as a consequence of cirrhosis of the liver and "chronic hepatitis C virus infection-service acquired."

The service treatment records show no complaints or findings pertaining to hepatitis.  Subsequent laboratory studies at a private facility reveal test results that were outside the established reference range for transaminase, SGP, in April 1977, and for transaminase, SGO and transaminase, SGP, in May 1978.

In a statement dated June 2005, Dr. L.S.F. (initials used to protect the Veteran's privacy) asserted he had treated the Veteran from October 1995 until his death in 2004 for complications of chronic hepatitis C virus infection, which he had acquired in service.  It is noted that Dr. L.S.F. also signed the death certificate.  

In March 2010, a VA physician indicated that he reviewed the claims folder.  He observed that hepatitis C was diagnosed in 1998, which was many years after service.  He acknowledged that liver function tests in 1977 and 1978 showed transaminases out of the reference range and commented that the results were compatible with a hepatic condition.  He opined that the relation of hepatitis C to service was speculative.  He noted this was not incompatible with the opinion of Dr. L.S.F.  

In December 2010, another VA physician wrote that the physician who provided the opinion in March 2010 was no longer with the VA, but his opinion was quite clear that it would be speculative to conclude the nexus to service.

In its October 2009 remand, the Board noted that Dr. L.S.F. did not provide any rationale for his opinion that the Veteran's hepatitis C was acquired in service and directed the RO to obtain the Veteran's treatment records from him.  The RO did send a letter to the appellant in February 2010 requesting that she provide the enclosed form in order for VA to obtain such records.  To date, the appellant has not completed and returned that form.  However, as this case is being remanded for another reason, the RO should take this opportunity to make an additional attempt to obtain the Veteran's treatment records from Dr. L.S.F.

In addition, the Board in its prior remand stated a VA physician should review the file and provide an opinion concerning whether it was at least as likely as not that the Veteran's hepatitis C was incurred in service.  The physician was asked to consider the significance of the abnormal blood studies of 1977 and 1978.  However, as noted above, the December 2010 VA examiner stated that it would be speculative to conclude the nexus to service.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is clear that the opinions of record are inadequate.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that an additional medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the appellant and request that she furnish the current address of Dr. L.S.F.  After securing the necessary authorization for release of this information, the RO/AMC should seek to obtain the treatment records from that physician.  In addition, he should be asked to provide a rationale for his conclusion the Veteran's hepatitis C was acquired in service.  

2.  After completing the development in the foregoing paragraph, the Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records, including the statement and any records from Dr. L.S.F., as well as the appellant's assertions. 

It should be noted that there were abnormal laboratory findings in 1977 and 1978.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's cause of death, including respiratory failure, cirrhosis of the liver, and hepatitis C, manifested in service or was causally or etiologically related to his military service.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the cause of the Veteran's death was either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that his cause of death was the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   Following completion of the above actions, the RO/AMC should review the evidence and determine whether the appellant's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

